DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 6-21 in the reply filed on 03/22/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden between the groups.  This is not found persuasive because there is a search burden, and this is evidenced by the groups’ separate classification and recognition in the art. (See MPEP 808.02). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, the limitation of “providing the alloy to a process environment” appears to be referring to [0049], “a method 110 of using an inhibitor-containing alloy… includes providing inhibitor containing alloy 112 to a process environment 114 which may be referred to as a corrosion-imparting environment” which comprises the corrosion test step of placing the compacted alloy in 0.1 M NaCl for 15 days [0080]. It is unclear if the claim is requiring the alloy to be used in corrosive conditions or if applicant is requiring the experimental method of testing the corrosion properties in corrosive conditions for 15 days, or if the corrosive process conditions are merely an intended use of the method. Further, from a broadest reasonable interpretation of the claim, providing the alloy to any process environment would be considered to read on the claim. 
Claims 15-16 are rejected from their dependence on claim 14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quatinetz et al. (“The Production of Submicron Metal Powders by Ball Milling with Grinding Aids”. NASA. PP 1-51. March 1962.). 
Regarding Claims 6 and 20, Quatinetz teaches a method of forming a metallic powder comprising the step of ball milling metal powder with inorganic salt (Page 4-5, Procedure [001-002]) wherein the base metal powder consisted of Nickel (Page 18, Table I) and the metal salts included cerium nitrate (Page 21, Table IV)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quatinetz et al. as applied to Claim 6 in view of Gilman et al. (US4627959).
Regarding Claim 7, Quatinetz teaches that a rotating ball mill with grinding balls was used (Page 4, Apparatus) but does not explicitly teach high energy ball milling was used. However, Gilman teaches a similar method of alloying metal powders and teaches high energy ball mill can be used to grind powders to mill powders (Col. 2, Lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art to modify with ball mill of the Quatinetz reference to a be a high energy ball mall specifically to achieve the predictable result of forming a alloy for powder metallurgy.  

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quatinetz et al. in view of Welsch.  (US3878993).
Regarding Claims 8-10, and 13, Quatinetz does not teach the cold compaction of the disclosed metal powders into pellets of 0.5mm-10 cm. However, Welsch teaches that metal pellets such as aluminum can be cold compacted to a desired pellet size of 1-10 mm by a cold compaction method of a hammer mill (Claim 1) for the purpose of transporting efficiently, and avoiding the need for atomization equipment (Col. 1, Lines 17-39). Therefore, it would have been obvious to one of ordinary skill in the art to cold pelletize the powder taught by Quatinetz for the 
Regarding Claims 11-12, Quatinetz is silent about the hardness, but since Quatinetz in view of Welsch teaches a substantially identical method of mechanical alloying and powder compaction to an identical pellet dimension; one of ordinary skill in the art would expect the compacted powder to have a similar hardness to the claimed range under the expectation that products made by substantially identical methods, have similar properties. (See MPEP 2112.01(I)). 

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quatinetz et al.  in view of Agarwal ("Nickel and nickel alloys." Handbook of Advanced Materials (2004): 217.)
Regarding Claims 14-16, Quatinetz does not teach the use of the Ni or other metal powders in a corrosive process environment; however, Agarwal teaches that nickel and nickel alloys in general have useful resistance to a wide variety of corrosive environments typically encountered in various industrial processes (Page 837 [0002]). Therefore, it would have been obvious to one of ordinary skill in the art to use a component made by Quatinetz in a corrosive process environment as nickel and nickel alloys are conventionally used in such applications. Further, since Quatinetz teaches the blending of corrosion inhibitor salts with the nickel powder, the consolidated product, when exposed to a  .

Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quatinetz et al. as applied to Claim 6 in view of Hira et al. (JP2001011501A).
Regarding Claims 18 and 21, Quatinetz teaches that a rotating ball mill with grinding balls was used (Page 4, Apparatus) but does not explicitly teach a planetary ball mill was used. However, Hira teaches a similar method of alloying metal with corrosion inhibitors and teaches the ball mill comprised a planetary ball mill (abstract). Therefore it would have been obvious to one of ordinary skill in the art to modify the method taught by Quatinetz with a planetary ball mill for the purpose of achieving the predictable result of mechanically alloying the alloy mixture. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quatinetz et al. in view of Hira et al. as applied to claim 18 in further view of Gilman et al., and in further view of Welsch.
Regarding Claim 19, Quatinetz does not teach the cold compaction of the disclosed metal powders. However, Welsch teaches that metal pellets such as 
Quatinetz in view of Gilman teaches the use of high energy ball milling. 

Claims 6, 14-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hira et al. in view of Mahajanam et al. (Application of hydrotalcites as corrosion-inhibiting pigments in organic coatings. Diss. The Ohio State University, 2005.); or alternatively over Hira et al. in view of Lapena Rey et al. (US20150252480A1)
Regarding Claims 6, and 20, Hira teaches a method of forming a metallic powder comprising the step of ball milling metal powder with a corrosion inhibitor [0013] wherein the base metal powder consisted of any among Zn, Ti, Al, Ta, Mg, Mn, Cr, V, Mo [0026] and the corrosion inhibitors included chromate salts and nitrate salts [0007]. 
While Hira does not explicitly teach sodium chromate is used as the chromate corrosion inhibitor, Mahajanam teaches chromates are widely used as corrosion inhibiting pigments, (Page 50, Section 3.1.1, [001-002]) and specifically teaches sodium chromate (Page 19, [001]). Further, Mahajanam teaches the use of 
Alternatively, Lapena Rey teaches the use of cerium nitrate as an alternative to toxic chromates [0013] for corrosion inhibition [0011]. Therefore, it would have been obvious to one of ordinary skill in the art to use cerium nitrate specifically as the nitrate corrosion inhibitor taught by Hira for the purpose of forming an alloy product with excellent corrosion properties that do not use toxic chromates. 
Regarding Claims 14-17
Regarding Claims 18 and 21, Hira teaches the milling is done in a planetary ball mill [0013].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hira et al. in view of Mahajanam et al., as applied to Claim 6, and further in view of Gilman et al; or alternatively over Hira et al. in view of Lapena Rey et al. as applied to Claim 6, and further in view of Gilman et al.
Regarding Claim 7, Hira teaches that a rotating ball mill with grinding balls was used (Page 4, Apparatus) but does not explicitly teach high energy ball milling was used. However, Gilman teaches a similar method of alloying metal powders and teaches high energy ball mill can be used to grind powders to mill powders (Col. 2, Lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art to modify with ball mill of the Hira reference to a be a high energy ball mall specifically to achieve the predictable result of forming a alloy for powder metallurgy.


Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hira et al. in view of Mahajanam et al., as applied to claim 6, and further in view of Welsch; or alternatively over Hira et al. in view of Lapena Rey et al., as applied to claim 6, and further in view of Welsch.
Regarding Claims 8-10, and 13, Hira does not teach the cold compaction of the disclosed metal powders into pellets of 0.5mm-10 cm. However, Welsch teaches that metal pellets such as aluminum can be cold compacted to a desired pellet size of 1-10 mm by a cold compaction method of a hammer mill (Claim 1) for the purpose of transporting efficiently, and avoiding the need for atomization equipment (Col. 1, Lines 17-39). Therefore, it would have been obvious to one of ordinary skill in the art to cold pelletize the powder taught by Hira for the purpose of forming compact transportable metal powder of a desired diameter while avoiding the need for atomization equipment.
Regarding Claims 11-12, Hira is silent about the hardness, but since Quatinetz in view of Welsch teaches a substantially identical method of mechanical alloying and powder compaction to an identical pellet dimension; one of ordinary skill in the art would expect the compacted powder to have a similar hardness to the claimed range under the expectation that products made by substantially identical methods, have similar properties. (See MPEP 2112.01(I)). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hira et al. in view of Mahajanam et al., as applied to Claim 6, and further in view of Gilman et al, and in further view of Welsch; or alternatively over Hira et al. in view of Lapena Rey et al. as applied to Claim 6, and further in view of Gilman et al. and in further view of Welsch.
Regarding Claim 19, Hira teaches that a rotating ball mill with grinding balls was used (Page 4, Apparatus) but does not explicitly teach high energy ball milling 
Hira in view of Welsch teaches the step of cold compacting without a heat source for the purpose of forming a pellet for transport and to avoid atomization processing. 

























Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1736    

/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736